500 P.2d 409 (1972)
Viola TAFOYA, Plaintiff-Appellant,
v.
Melquiades TAFOYA, Defendant-Appellee.
No. 9402.
Supreme Court of New Mexico.
July 28, 1972.
Rehearing Denied August 24, 1972.
Duhigg & Cronin, Patrick R. Brito, Albuquerque, for plaintiff-appellant.
Terrance L. Dolan, Albuquerque, for defendant-appellee.

OPINION
OMAN, Justice.
Plaintiff appeals from a modification of a decree previously entered in a divorce suit between the parties. The modification amounted to a reduction in what the trial court found to have been an award of child support to plaintiff based upon a stipulation between the parties. This modification was entered after defendant had filed a petition, plaintiff had filed an answer thereto, and the court had conducted a hearing on the issues.
Although the entire record in this cause is before us and is not lengthy, we affirm the modification of the decree because of the total failure of appellant to comply with the requirements of Supreme Court Rule 15(6), (16) (b) and (16) (e), [§ 21-2-1(15) (6), (16) (b) and (16) (e), N.M.S.A. 1953 (Repl. Vol. 4, 1970)].
There is not one single reference to a transcript page in the entire brief in chief and the references to the transcript wholly fail to comply with the requirements of Rule 15(6), (16) (b) and (16) (e), supra. Accordingly, we will not review the record or consider the claimed errors relied upon for reversal. See Springer Corporation v. American Leasing Company, 80 N.M. 609, 459 P.2d 135 (1969); Cooper v. Bank of New Mexico, 77 N.M. 398, 423 P.2d 431 (1966); Michael v. Bauman, 76 N.M. 225, 413 P.2d 888 (1966); Cross v. Ritch, 61 N.M. 175, 297 P.2d 319 (1956); McCroskey v. State, 82 N.M. 49, 475 P.2d 49 (Ct.App. 1970); State v. Gutierrez, 79 N.M. 732, 449 *410 P.2d 334 (Ct.App. 1968), cert. denied, 80 N.M. 33, 450 P.2d 633 (1969).
The modification of the decree should be affirmed.
It is so ordered.
McMANUS and STEPHENSON, JJ., concur.